FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CALVIN ROUSE, also known as Abdur                No. 10-35412
Rashid Khalif,
                                                 D.C. No. 3:08-cv-05620-RJB
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

ELDON VAIL,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Washington state prisoner Calvin Rouse, aka Abdur Rashid Khalif, appeals

pro se from the district court’s judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations resulting from the prison’s use of the name he was


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convicted under instead of his legal and religious name. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for

failure to exhaust, O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.

2007), and grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004). We affirm.

          The district court properly granted summary judgment as to appellant’s

claims regarding the use of his legal name on his mail and ID badge because he

failed to raise a genuine dispute of material fact as to whether the prison’s name

policy was reasonably related to legitimate penological interests. See Turner v.

Safley, 482 U.S. 78, 89-91 (1987).

          The district court properly dismissed appellant’s remaining claims without

prejudice because he failed to exhaust administrative remedies prior to filing suit.

See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (explaining that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          Appellant’s remaining contentions, including those regarding the non-party

Superior Court, are unpersuasive.

          AFFIRMED.




                                            2                                   10-35412